DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Shimada (US 2003/0122434) represents the closest prior art.  Shimada discloses a dynamic loading system for measuring horizontal dynamic impedance of a pile foundation comprising bidirectional electromagnetic exciter to provide a controlled vibration pulse and induce a strain in the pile.  Siatoh (US 2010/0030478) discloses a machine and method for measuring horizontal dynamic impedance of multiple pile foundations within groups of piles.  Gupta (US 10823880) teaches load testing piles utilizing lasers, photosensitive bands and strain gauges.  However, the prior art of record fails to disclose, teach or suggest – either alone or in combination – a measuring device for horizontal dynamic impedance of piles of different lengths with a single-degree-of-freedom oscillators at different frequencies, and the specific configuration of the related components as explicitly claimed by the Applicant
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Egami et al. (US 5769173) discloses an electromagenetic exciter for vibrating a pile similar to that of the claimed invention.  Wang et al. (US 2019/0316313) discloses an electrodynamic hammer for dynamic pile testing similar to the claimed invention.  Verstraeten (US 5325702) discloses pile testing with a laser measuring/indicating device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/Primary Examiner, Art Unit 3619